DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 1, in paragraph 0001, line 2:  The phrase --now U.S. Patent No. 11,141,333,-- should be inserted after the phrase “filed on December 5, 2018,”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 

Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,141,333 in view of U.S. Patent Application No. 2007/0157385 to Lemire et al.  Claims 1-16 of U.S. Patent No. 11,141,333 recite all of the claimed limitations as recited in claims 1-15 except for the support structure further including an intermediate frame and a patient support deck defining a patient support surface; a plurality of support wheels coupled to the base; the drive system including a motor and a drive wheel; and wherein the handle assembly is coupled to the intermediate frame, the handle assembly including a controller being adapted to control the motor of the drive system to operate the drive wheel.  Lemire et al. ‘385 provides the basic teaching of a patient support apparatus (100) for transporting a patient over a surface, the patient transport apparatus comprising:  a support structure including a base (200), an intermediate frame (400), and a patient support deck (700) defining a patient support surface (as shown in Figures 1-7, 9-11, 17A-21 & 32 and as described on page 8, in paragraphs 0157, 0158 & 0161 and on page 9, in paragraphs 0167 & 0169); a plurality of support wheels (202) coupled to the base (200) (as shown in Figures 1-8, 9-11, 17A-17C & 32 and as described on page 8, in paragraph 0159 and on page 9, in paragraph 0168); a drive system (204) coupled to the base and operable to propel the patient transport apparatus (100), the drive system including a motor (258) and a drive wheel (224) (as shown in Figures 3 & 10 and as described on page 8, in paragraphs 0159 & 0163; page 9, paragraph 0168; page 10, paragraphs 0178-0181 and on page 11, in paragraphs 0181-0189); and a handle assembly (451) coupled to the intermediate frame (400) (via element 450) and operable by a user to control 


operation of the drive system (204), the handle assembly (451) including a controller (464, 1000) being adapted to control the motor (258) of the drive system (204) to operate the drive wheel (224) (as shown in Figures 2, 3, 8A, 27 & 30 and as described on page 11, in paragraph 0189; page 12, paragraph 0194; and on page 17, in paragraphs 0234, 0237 & 0238).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the patient support apparatus of claims 1-16 of U.S. Patent No. 11,141,333 with a support structure further including an intermediate frame and a patient support deck defining a patient support surface; a plurality of support wheels coupled to the base; the drive system including a motor and a drive wheel; and wherein the handle assembly is coupled to the intermediate frame, the handle assembly including a controller being adapted to control the motor of the drive system to operate the drive wheel, in order to provide structural components as well as operational arrangements for a patient support apparatus which are well known in the art as taught by Lemire et al. ‘385.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Paul et al. ‘492, Paul et al. ‘675, Kloka ‘646, Derenne et al. ‘888, Derenne et al. ‘662, Derenne et al. ‘548, Derenne et al. ‘533, Paul et al. ‘665, Lemire et al. ‘439, Lemire et al. ‘778, Lemire et al. ‘156, Lemire et al. ‘459, Lemire et al. ‘571, Lemire et al. ‘721, Lemire et al. ‘229, Lemire et al. ‘768, Dionne et al. ‘026, Dionne et al. ‘242, Lemire et al. ‘996, Lemire et al. ‘141, 


Lemire et al. ‘981, Lemire et al. ‘334, Lemire et al. ‘784, Lemire et al. ‘059, Lemire et al. ‘964, Lemire et al. ‘268 and Lemire et al. ’043.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673